PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,182,400
Issue Date:  22 May 2012
Application No. 13/066,860
Filing or 371(c) Date:  27 Apr 2011
Attorney Docket No.  MJ30/01 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the submission filed, 12 April 2021, which is being treated as a renewed petition under 37 CFR 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. 

The petition under 37 CFR 1.378(b) is GRANTED.

This patent expired on 23 May 2020, for failure to pay the 7.5 year maintenance fee. The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

Petitioner has appointed a representative to conduct all business before the U.S. Patent and Trademark Office (Office). However, it is noted that the attorney of record is not active.  If Petitioner wishes to received future correspondence, PTO form - AIA  123 should be filed. 

A courtesy copy of this decision is being mailed to the Petitioner; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735.

The patent file is being forwarded to Files Repository.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

cc:	MARVIN L. MARTIN 
1514 W PARKLANE, 
TAMPA FL 33603